Opinion by
Mr. Justice Green,
The master in this case found that the proposed crossing of the plaintiff over the tracks of the defendant was practicable and safe and without danger, if it was properly constructed and was kept in reasonably good order. The learned court below, after having made a visit to the place of the crossing, and after considering the testimony on both sides upon this subject, concurred with the master and confirmed his finding. There was conflicting testimony, the witnesses for the plaintiff testifying there was no danger and the witnesses for the defendant testifying to the contrary, but there was ample testimony to sustain the finding of the master, and we therefore treat the finding of this controverted fact as the verdict of a jury. ■ Moreover we are satisfied that upon the merits of the contention the finding was correct.
We also agree with the court below in finding that the piece of track proposed to be laid on Front street between Adams and Trewick streets, is not an “ extension or branch constructed on any street or highway upon which a track is laid, or authorized under any existing charter,” and is a bona fide crossing at grade diagonally pr transversely, and proposed to be built for that purpose, under the express authority of the 18th section of the act of May 14, 1889, P. L. 211. The plaintiffs were obliged to build, and did build, their power plant at Ewington, under the ordinance granting permission to use the streets. In order to reach this plant it was necessary that the plaintiff should build a crossing from the end of its line at the end of Adams street where it connects with Front street. Adams street extended no farther in that direction and the connection could only be made by traversing, on Front street, the short distance of 220 feet from Adams street to Trewick street. The original proposition of the plaintiff was to make this connection by a diagonal line extending across the tracks of the defendant’s road on Front street, but the court below thought the same purpose would be subserved with much less *283inconvenience to the defendant by crossing the defendant’s tracks in a curved line from the -end of Adams street, and then running along Front street parallel with the defendant’s tracks until the connection at Trewick s.treet- was reached. We see no objection to this. It is a crossing of defendant’s tracks, somewhat elongated, it is true, owing to the physical condition of the grade surface, but noné the less a crossing. We cannot discover that it works any harm to the defendant to construct the crossing in this way. It certainly is far less prejudicial to the defendant, than would-.be along diagonal crossing track from the foot of Adams street .to Trewick street. Both a diagonal and a transverse crossing are expressly allowed by the 18th section of the act of 1889, and there is nothing therein contained which prohibits such a reasonable elongation of the connecting track as is essential to reach the opposite point of the crossing. The decree made: -by the- court below is most carefully drawn with special reference to the protection of the cars of the defendant company from any possible collision. We do not see how it could be improved in this respect. If it is obeyed any collision is impossible, and if.it is not obeyed the remedy available to the defendant is-short and sharp. We are of opinion that the assignments of error are not sustained and they are therefore dismissed,. .
Decree affirmed and appeal dismissed at the cost of the appellant. .